DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 30 August 2022. Claims 1, 3-9, 11-17 and 19-33 are pending in the application; claims 1, 3, 7-9, 11, 15-17, 19, 22-26 and 29-30 are amended; claims 31-32 are new; and claims 2, 10 and 18 are cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Examiner finds the means disclosed at Figs 8 and 9, and paragraphs [0124]-[0147].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11-17 and 19-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
There is lack of antecedent basis in the independent claims for “the one or more sidelink communications” (for example, see lines 14-15 of claim 1). The dependent claims do not alleviate the lack of antecedent basis in the independent claims. Accordingly, claims 1, 3-9, 11-17 and 19-33 are rejected under 35 U.S.C. 112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-9, 11-13, 15-17, 19-30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2021/0022139 A1) in view of Huang et al. (US 2020/0178216 A1).

Regarding claim 1, Shin discloses a method of wireless communication performed by a first user equipment (UE), comprising: 
transmitting an aperiodic channel state information (CSI) request to a UE, wherein the aperiodic CSI request is for sidelink communications between the first UE and the UE (Fig. 8, 805, [0113] disclosing “the transmitting terminal 801 may request the receiving terminal 802 to report sidelink channel state information (CSI)”; [0116] disclosing “in the case of unicast transmission between terminals of a sidelink, only aperiodic sidelink CSI reporting is considered.”); 
receiving, from a base station and based at least in part on transmitting the aperiodic CSI request, an indication of one or more modulation and coding schemes (MCSs) for sidelink communications ([0134] disclosing the transmitting terminal selects MCS based on the CSI reported form the receiving terminal; [0211]-[0212] and Table 4 disclosing a range of transmission parameters can be configured from the base station by the system information block (SIB) such as a range of values for the modulation and coding scheme (MCS) which allows the transmitting terminal to select a MCS value suitable for the channel situation (e.g. based on the direct sidelink CSI) or lower to adapt for congestion; i.e., the base station provides the MCS based on the CSI request because the transmitting terminal needs a range of the MCS in order to allow the transmitting terminal to select the MCS based on the reported sidelink CSI (channel situation)) identifying one or more of:
a parameter (e.g. MCS) to control error rate associated with the sidelink communications (this feature is a feature of intended use. The positively recited claim features are satisfied by the prior art; therefore, they are capable of achieving the same intended use or achieving the same result), or an offset value for selecting an MCS of the one or more MCSs; and
transmitting a communication to the UE via a sidelink communication that is modulated using an MCS of the one or more MCSs (Fig. 4, 421 Data on the PSSCH; [0082] the transmitting terminal transmits the unicast data to the receiving terminal).
Shin does not expressly disclose the following; however, Huang discloses a method of wireless communication by a relay UE, comprising:
receiving, from the base station, a communication to be relayed to the UE; and relaying the communication to the UE via a sidelink communication (Fig. 2A, [0025]).
Further, Huang suggests receiving, from a base station, an indication of one or more modulation and coding schemes (MCSs) also construed as a parameter for sidelink communications between the relay UE and the UE based at least in part on transmitting the aperiodic CSI request ([0063]-[0065] and [0093]-[0095] disclosing assistance information such as sidelink measurement information or sidelink channel state information (CSI) transmitted by the relay UE to the base station. When Shin and Huang are viewed in light of each other, therein lies a suggestion of the relay UE performing the operations of the first UE as outlined above with respect to the disclosure of Shin; [0073]-[0074] disclosing the base station utilizes the additional information reported from the relay UE to select an MCS and informs the relay UE (i.e., reporting UE) of the MCS to be used for the sidelink communication.)
It would have been obvious to one of ordinary skill in the art to modify the techniques of Shin with the techniques of Huang because Huang is in the same field of endeavor and the teaching lies in Huang that such techniques allow an out of coverage terminal to communicate with the network ([0025]).

Regarding claim 3, Shin discloses the method of claim 1, further comprising: 
receiving an aperiodic CSI report from the UE based at least in part on transmitting the aperiodic CSI request to the UE, wherein the aperiodic CSI report is for the sidelink communications (Fig. 8, 805, 811, [0113]-[0116] disclosing aperiodic CSI report of the sidelink is sent in response to the request for sidelink CSI report). 
Shin does not disclose the following; however, Huang discloses transmitting the aperiodic CSI report to the base station before receiving, from the base station, the indication of the one or more MCSs (Fig. 11, [0077] method for adapting the MCS based on assistance information; Fig. 2, [0065] disclosing the relay UE receives assistance information from the remote UE and forwards the information to the base station, [0093] disclosing the assistance information comprising CSI, [0095] disclosing the base station adjusts the transmission parameters based on the received assistance information; Fig. 11, [0077] disclosing the base station determines the MCS to be used in the sidelink communication based on the received assistance information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shin with the teaching in Huang because Huang indicates this solves a need for a satisfactory solution for how a base station controls sidelink transmission parameters applicable to the V2X systems of Shin ([0004]).

Regarding claim 4, Shin does not expressly disclose the following; however, Huang discloses the method of claim 3, wherein the aperiodic CSI report is transmitted to the base station in at least one of a medium access control (MAC) control element, a MAC payload, uplink control information, or a combination thereof ([0081] MAC PDU; [0094] MAC CE on the PUCCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shin with the teaching in Huang because Huang indicates this solves a need for a satisfactory solution for how a base station controls sidelink transmission parameters applicable to the V2X systems of Shin ([0004]).

Regarding claim 5, Shin discloses the method of claim 1, wherein the indication of the one or more MCSs is received from the base station in at least one of a medium access control (MAC) control element, a MAC payload, downlink control information, a sidelink grant for the sidelink communication, or a combination thereof ([0134] the base station sends an allocation for sidelink comprising the MCS to be used via downlink control information (DCI); [0211] the range of MCS can be configured via SIB before RRC connection is established and after RRC connection can be sent to the ter,inal specifically (e.g. RRC messaging)).

Regarding claim 7, Shin discloses the method of claim 1, wherein the one or more MCSs include multiple MCSs or a range of MCSs, and wherein the method further comprises:
selecting, by the relay UE, the MCS from the multiple MCSs or the range of MCSs ([0134] disclosing the transmitting terminal selects MCS based on the CSI reported form the receiving terminal; [0211]-[0212] and Table 4 disclosing a range of transmission parameters can be configured from the base station by the system information block (SIB) such as a range of values for the modulation and coding scheme (MCS) which allows the transmitting terminal to select a MCS value suitable for the channel situation (e.g. based on the direct sidelink CSI) or lower to adapt for congestion).

Regarding claim 8, Shin discloses the method of claim 1, wherein the one or more MCSs include a single MCS, and wherein the single MCS is the MCS ([0134] disclosing the base station allocates the resources and specifies the MCS to be used for sidelink communication (i.e., when there is no sidelink CSI report transmitted form the receiving terminal; [0214]-[0217] disclosing conditions for determining when there is no sidelink CSI reported).
Further, Huang discloses wherein the one or more MCSs include a single MCS, and wherein the single MCS is the MCS (Fig. 11, [0077] method for adapting the MCS based on assistance information; Fig. 2, [0065] disclosing the relay UE receives assistance information from the remote UE and forwards the information to the base station, [0093] disclosing the assistance information comprising CSI, [0095] disclosing the base station adjusts the transmission parameters based on the received assistance information; Fig. 11, [0077] disclosing the base station determines the MCS to be used in the sidelink communication based on the received assistance information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shin with the teaching in Huang because Huang indicates this solves a need for a satisfactory solution for how a base station controls sidelink transmission parameters applicable to the V2X systems of Shin ([0004]).

Regarding claims 9, 11-13 and 15-16, the claims are directed towards a relay user equipment (UE) for wireless communication, comprising: a memory; and one or more processors, operatively coupled to the memory, configured to perform the method of claims 1, 3-5 and 7-8. Shin discloses such embodiments (Fig. 12, [0251]-[0257]); accordingly, claims 9, 11-13 and 15-16 are rejected on the grounds presented above for claims 1, 3-5 and 7-8.

Regarding claims 17 and 19-23, the claims are directed towards a non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a relay user equipment (UE), cause the relay UE to perform the method of claims 1, 3-5 and 7-8. Shin discloses such embodiments (Fig. 12, [0251]-[0257]); accordingly, claims 17 and 19-23 are rejected on the grounds presented above for claims 1, 3-5 and 7-8.

Regarding claims 24 and 26-30, the claims are directed towards an apparatus for wireless communication, comprising: means for performing the method of claims 1, 3-5 and 7-8. Shin and Huang discloses equivalent means (Shin: Id.; Fig. 12, [0251]-[0257]; Huang: Id.); accordingly, claims 24 and 26-30 are rejected on the grounds presented above for claims 1-5 and 7-8.

Regarding claim 25, Shin does not expressly disclose the following; however, Huang discloses wherein the apparatus is a relay UE (Fig. 2A, Relay UE 214, [0025]).
It would have been obvious to one of ordinary skill in the art to modify the techniques of Shin with the techniques of Huang because Huang is in the same field of endeavor and the teaching lies in Huang that such techniques allow an out of coverage terminal to communicate with the network ([0025]).

Regarding claim 33, Shin and Huang suggest the relay UE of claim 9, wherein a communication link between the relay UE and the base station and a communication link between the relay UE and the UE are associated with a higher channel quality than a communication link between the base station and the UE (Shin: Fig. 1B, [0055] disclosing the second terminal (i.e., “the UE”) is located outside the coverage of the base station while the first terminal 120 (i.e. the first UE, a.k.a., “the relay UE”) can communicate with the base station which implicitly discloses better coverage between the first terminal and both the base station and second terminal than between the second terminal and base station; Huang, Fig. 2A, Relay UE 214, [0025] disclosing the same scenario of the remote UE corresponding to “the UE” recited in the claims being out of coverage while communication can take place with the baser station via the relay UE. Out of coverage implicitly disclosing insufficient link quality to communicate; as opposed to sufficient link quality between the UE and the relay and between the relay and the base station).  
It would have been obvious to one of ordinary skill in the art to modify the techniques of Shin with the techniques of Huang because Huang is in the same field of endeavor and the teaching lies in Huang that such techniques allow an out of coverage terminal to communicate with the network ([0025]).

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2021/0022139 A1) in view of Huang et al. (US 2020/0178216 A1) further in view of Tang (US 2019/0166486 A1).
 
Regarding claim 6, Shin does not expressly disclose the following; however, Tang discloses the method of claim 1, wherein the relay UE provides a layer 2 relay service for the UE ([0080] disclosing adopting a layer-2 relay manner over the PC5 (sidelink) interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Shin to utilize layer-2 relaying as taught by Tang because the teaching lies in Tang that this reduces delays associated with layer-3 relaying ([0080]).

Regarding claim 14, the claim is directed towards the relay UE of claim 9, which performs the method of claim 6; therefore, claim 14 is rejected on the grounds presented above for claim 6.


Claim(s) 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2021/0022139 A1) in view of Huang et al. (US 2020/0178216 A1) further in view of Rico Alvarino et al. (US 2018/0323902 A1).

Regarding claim 31, Shin in view of Huang discloses the relay UE of claim 9, but does not disclose the following; however, Rico Alvarino discloses wherein the information identifies the offset value for selecting the MCS ([0083]-[0084] disclosing including a bit in the control information to indicate if the modulation order is increased or decreased; Figs. 5A and 5B, [0075] disclosing that for certain situations, the use of 64QAM provides better block error rate (BLER) than 256QAM and in other situations at the same channel quality (SNR) 256QAM provides a better BLER than 64QAM; Fig. 11, [0097] this allows the base station to instruct the user equipment to use a modulaiotn order offset form the modulation order).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Shin and Huang as taught by Rico Alvarino because this improved technique for determining one or more modulation orders to be used for the communication of control channels and/or data channels improves the performance of of wireless communications ([0006]).

Regarding claim 32, Shin in view of Huang and Rico Alvarino discloses the relay UE of claim 31. Shin does not expressly disclose the following; however, Rico Alvarino discloses, wherein the one or more MCSs include a first MCS and a second MCS, wherein the second MCS is the MCS, and wherein the offset value corresponds to a number of indices relative to an index value associated with the first MCS  ([0083]-[0084] disclosing including a bit in the control information to indicate if the modulation order is increased or decreased; Figs. 5A and 5B, [0075] disclosing that for certain situations, the use of 64QAM provides better block error rate (BLER) than 256QAM and in other situations at the same channel quality (SNR) 256QAM provides a better BLER than 64QAM; Fig. 11, [0097] this allows the base station to instruct the user equipment to use a modulaiotn order offset form the modulation order).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Shin and Huang as taught by Rico Alvarino because this improved technique for determining one or more modulation orders to be used for the communication of control channels and/or data channels improves the performance of of wireless communications ([0006]).  

Response to Arguments
Applicant's arguments filed 30 August 2022 have been fully considered but they are not persuasive. 
Applicant argues the references of record Shin and Huang do not disclose or suggest “receiving, from a base station and based at least in part on transmitting the aperiodic CSI request, an indication of one or more modulation and coding schemes (MCSs) for the sidelink communications and information identifying one or more of: a parameter to control an error rate associated with the sidelink communications, or an offset value for selecting an MCS of the one or more MCSs”. Examiner respectfully disagrees.
As discussed in the interview on 16 August 2022, examiner finds the claims lack any definition of how the “indication of one or more modulation and coding schemes (MCSs)” is “based at least in part on transmitting an aperiodic CSI request.” Further, as stated in the interview summary mailed on 22 August 2022, examiner finds suggestion of this feature in Shin. In Shin, the base station specifies the range of modulation and coding schemes (MCSs) from which the first terminal 120 chooses the MCS for the sidelink communication. The MCS is chosen based on the CSI received in response to transmitting the aperiodic CSI request. As such, the fact that the MCS must be selected in the manner reasonably supports the notion that the range of MCSs are sent by the base station based at least in part on transmitting an aperiodic CSI request which leads to receiving the aperiodic CSI report which leads to a need for the range of MCSs in order to select the appropriate MCS by the first terminal (See Shin: [0134] disclosing the transmitting terminal selects MCS based on the CSI reported form the receiving terminal; [0211]-[0212] and Table 4 disclosing a range of transmission parameters can be configured from the base station by the system information block (SIB) such as a range of values for the modulation and coding scheme (MCS) which allows the transmitting terminal to select a MCS value suitable for the channel situation (e.g. based on the direct sidelink CSI) or lower to adapt for congestion; i.e., the base station provides the MCS based on the CSI request because the transmitting terminal needs a range of the MCS in order to allow the transmitting terminal to select the MCS based on the reported sidelink CSI (channel situation)).
As indicated above, Huang is seen as teaching a reasonable modification of the first terminal of Shin to be a relay terminal or relay user equipment in order to provide a connection from the remote UE, corresponding to the second terminal of Shin and the claimed UE, to the base station. 
Further, in light of Applicant’s disclosure at Figs 8 and 9, and paragraphs [0124]-[0147], it would appear that perhaps the one or more MCSs are sent because the aperiodic CSI report which was responsive to the aperiodic CSI request has been either relayed to the base station by the relay UE or transmitted directly to the base station by the UE. 
In the disclosure of Huang, either the relay UE forwards the CSI of the sidelink to the base station or the remote UE sends the CSI measurement to the base station such that the base station can specify one or more MCSs to be used for the sidelink communication between the relay UE and remote UE. (See Huang: [0063]-[0065] and [0093]-[0095] disclosing assistance information such as sidelink measurement information or sidelink channel state information (CSI) transmitted by the relay UE to the base station. When Shin and Huang are viewed in light of each other, therein lies a suggestion of the relay UE performing the operations of the first UE as outlined above with respect to the disclosure of Shin; [0073]-[0074] disclosing the base station utilizes the additional information reported from the relay UE to select an MCS and informs the relay UE (i.e., reporting UE) of the MCS to be used for the sidelink communication.) 
As such, the combination of Shin and Huang further support a reasonable, legal conclusion of obviousness of the “indication of one or more modulation and coding schemes (MCSs)” is “based at least in part on transmitting an aperiodic CSI request” because the CSI of the sidelink in Huang is analogous to the aperiodic CSI report of Shin and these features appear to match the unclaimed reasons why the  “indication of one or more modulation and coding schemes (MCSs)” is “based at least in part on transmitting an aperiodic CSI request” in applicant’s disclosure. Applicant’s claims obfuscate such reasons which weakens the argument.
Moreover Shina and Huang both appear to satisfy the features “information identifying one or more of: a parameter to control an error rate associated with the sidelink communications, or an offset value for selecting an MCS of the one or more MCSs” in that they both disclose the base station provides one or more MCSs. The intended use or result achieved by sending a parameter do not appear to limit the claim beyond the scope of the prior art and is not a positively recited feature. Applicant’s disclosure indicates the parameter is one or more MCSs. See original disclosure at [0128] “In some aspects, the base station 110 may determine the one or more MCSs in order to satisfy one or more base station objectives, such as a target PER, a target block error rate (BLER), and/or the like.” As such, it would appear that the claimed steps related to the “parameter” is satisfied by the one or more MCSs disclosed by Shin and Huang; and satisfaction of the claimed steps necessarily results in “to control an error rate associated with the sidelink communications”. 
“This language is in the preamble of the claim. And like most preambles is simply a statement of intended use, not a separate claim limitation. See Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339 , 1345 (Fed. Cir. 2003) ("[A] preamble simply stating the intended use or purpose of the invention will usually not limit the scope of the claim, unless the preamble provides antecedents for ensuing claim terms and limits the claim accordingly."). Satisfaction of the claimed steps necessarily results in satisfying a "process for waterproofing leather." This is not a separate limitation that must be disclosed in Thornton in order to uphold the Board's obviousness determination.” Outdry Techs. Corp. v. Geox S.p.A., 859 F.3d 1368. While the language in the instant claims is not in the preamble, it is still recited as a statement of intended use. Further, it appears to be outside the purview of the claimed relay UE and method performed thereby because this is disclosed by applicant as a base station objective.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461